DETAILED ACTION
Claims 1 and 3-20 are pending before the Office for review.
In the response filed February 28, 2022:
Claims 1, 5, 7 and 19 were amended.No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (U.S. Patent Application Publication 2013/0078776) in view of ZHU et al (U.S. Patent application Publication 2016/0247688) and EASON et al (U.S. Patent Application Publication 2019/0043732).
With regards to claims 1 and 3, Kim renders obvious a method for processing a workpiece, the workpiece comprising a high aspect ratio structure, the high aspect ratio structure comprising a plurality of silicon nitride layers (SC) and a plurality of silicon dioxide layers (110) arranged in an alternating fashion (Paragraphs [0044], [0048]-[0050], [0096]-[0099], Figure 2), the method comprising: placing a workpiece on a workpiece support in a processing chamber; performing a deposition process to deposit a passivation layer (115) on the surface of at least one of the plurality of silicon dioxide layers (110) wherein the passivation layer comprises a fluorocarbon polymer, a hydrofluorocarbon polymer, polymer, a slat ammonium silicon fluoride salt, or a combination thereof (Paragraph [0038] discloses a polymer or passivation layer comprising CH3F gas to form the polymer) performing an etch process to remove at least a portion of the silicon nitride layers (SC) laterally at an etch rate that is greater than an etch rate of the plurality of silicon dioxide layer (110) (Paragraphs [0096]-[0099], [0106] Figures 11C-11D).
Kim does not explicitly disclose wherein the deposition process comprises flowing CF4 at a flow rate of about 20 sccm to about 200 sccm into a plasma chamber to form a deposition process gas; generating one or more species from the deposition process gas using a plasma induced in a plasma chamber and exposing the workpiece to the one or more species generated from the deposition process gas to deposit the passivation layer and further comprising cyclically alternating the deposition process and the etch process.
Zhu discloses a method of processing a workpiece, the workpiece comprising a high aspect ratio structure comprising a plurality of silicon nitride layers (202) and a plurality of silicon oxide layers (203
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Kim to include the deposition process and lateral etching as rendered obvious by Zhu because the reference of Zhu teaches that the improve etch selectivity can be achieved with the polymerization (Paragraph [0038]) and further dry etching prevents damage to exposed dielectric components known in wet etching methods (Paragraph [0024]). 
Eason discloses a method of selectively lateral etching a second material silicon nitride 103 selective to a first material silicon oxide 102 (Paragraph [0025]) wherein a depositing and etching step may be alternated (Paragraphs [0031]-[0034] discloses depositing a protective film 205, lateral etching sidewalls 207, and repeating if etch is not complete 209) wherein the reactant may comprise a fluorine based etching chemistry for etching silicon nitride (Paragraphs [0051], [0054]) and depositing on the sidewall a reactant to form the sidewall features wherein the protective film may comprise a fluorocarbon based protective film or hydrofluorocarbon film wherein the reactant used is chosen based on desired composition of the protective film (Paragraphs [0058]-[0060]); wherein the react gas is flowed into and inductively coupled plasma chamber wherein the plasma is generated in an upper chamber remote from the substrate then flowed to the substrate (Paragraphs [0062]) wherein the flow rate of the deposition reactant may be between 50-1000 sccm which may be adjusted for the substrate and apparatus of different sizes and for different reactants (Paragraph [0064]).
Kim as modified by Zhu and Eason renders obvious flowing a fluorocarbon containing gas to form a protective layer (Eason Paragraph [0058]-[0059]) wherein known fluorocarbon containing gas have a chemical formula of CFx or CHxFy and 4 and CH3F (Zhu Paragraph [0036]-[0038]) in a plasma chamber to form a deposition process gas wherein the gas has a flow rate between 50-1000 sccm (Paragraph [0064]), generating one or more species from the deposition gas using a plasma induced in a plasma chamber (Eason Paragraph [0062]) and exposing the workpiece to the one or more species generated from the deposition gas to deposit the passivation layer, wherein the passivation layer comprises a fluorocarbon polymer, a hydrofluorocarbon polymer or a combination thereof (Kim Paragraph [0038], Zhu Paragraphs [0035]-[0038], [0041], Eason Paragraphs [0058]-[0064]) and cyclically alternating the deposition process and the etch process (Eason Paragraphs [0031]-[0034] discloses depositing a protective film 205, lateral etching sidewalls 207, and repeating if etch is not complete 209) rendering obvious wherein the deposition process comprises flowing CF4 at a flow rate of about 20 sccm to about 200 sccm into a plasma chamber to form a deposition process gas; generating one or more species from the deposition process gas using a plasma induced in a plasma chamber and exposing the workpiece to the one or more species generated from the deposition process gas to deposit the passivation layer and further comprising cyclically alternating the deposition process and the etch process. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Kim to include the flowing the fluorocarbon and flow rate as rendered obvious by Eason because the reference of Eason that such deposition allows for the non-conformal deposition of the 
With regards to claim 4, the modified teachings of Kim renders obvious wherein the ratio of etch rate of the plurality pf silicon nitride layers to the etch rate of the plurality of silicon dioxide layers is at least about 500:1 or higher (Zhu Paragraph [0047]) which renders obvious Applicant’s claimed range of greater than about 500. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 16, the modified teachings of Kim renders obvious the method further comprising performing a cleaning process after the deposition process and before the etch process (Kim Paragraph [0105]).
With regards to claim 17, the modified teachings of Kim renders obvious wherein the cleaning process comprises exposing the processing chamber to a purging gas, wherein the purging gas comprises H2 or O2 (Kim Paragraphs [0104]-[105] discloses performing the process with oxygen).

Claims 5-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (U.S. Patent Application Publication 2013/0078776) in view of ZHU et al (U.S. Patent application Publication 2016/0247688) and EASON et al (U.S. Patent .
With regards to claim 5, the modified teachings of Kim renders obvious the limitations of claim 1 as previously discussed.
However the modified teachings of Kim are silent as to filtering the one or more species to generate a filtered deposition mixture and exposing the plurality of silicon dioxide layers to the filtered deposition mixture.
Zhang discloses a method so selectively etching silicon nitride comprising generating one or more species from a deposition process gas using a plasma induced in a plasma chamber, wherein the plasma is induced via an inductively coupled plasma source; filtering the one or more species to generate a filtered deposition mixture and exposing the   substrate to the filtered deposition mixture (Paragraphs [0008], [0026], [0033],. [0037], [0042], [0048]-[0049], [0083] Figure 5 discloses performing a deposition with a deposition chemistry during a plasma assisted deposition process on a substrate for the selective etching of silicon nitride to silicon oxide; wherein an ion suppresser is between the plasma generation chamber and substrate processing chamber wherein the ion suppressor includes a plurality of holes configures to control the species filtered to the processing chamber to control the deposition mixture). As such Kim as modified by Zhu, Eason and Zhang renders obvious wherein performing the deposition process to deposit the passivation layer on the plurality of silicon dioxide layers comprises: generating one or more species from a deposition process gas using a plasma induced in a plasma chamber, wherein the plasma is induced via an inductively coupled plasma 
It would have been prima facie obvious to one of ordinary skill in the art to further modify the modified method of Kim to include the filtering as rendered obvious by Zhang because the reference of Zhang teaches that such filtering allows for the adjusted of the concentration of ion species such that the is more precise control on the deposition chemistry (Paragraph [0008]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had reasonable expectation of predictably achieving the desired deposition using the filtering as rendered obvious by Zhang. MPEP 2143D
With regards to claim 6, the modified teachings of Kim renders obvious wherein filtering the one or more species to generate a filtered deposition mixture comprises filtering the one or more species via a separation grid separating the plasma chamber from the processing chamber (Zhang Paragraphs [0048]-[0049] discloses plate 512 separating chamber 514 and 516).
With regards to claim 7, the modified teachings of Kim renders obvious wherein the deposition process gas further comprises a fluorine containing gas comprising difluoromethane (CH2F2), fluoromethane (CH3F), fluoroform (CHF3), or tetrafluoroethylene (C2F4) (Zhu Paragraph [0038]).
With regards to claim 8, the modified teachings of Kim renders obvious wherein the deposition process gas comprises a hydrogen containing gas comprising hydrogen (H2), methane (CH4) or ammonia (NH3) (Zhu See claim 12 discloses including an inert gas such as hydrogen
With regards to claim 9, the modified teachings of Kim renders obvious wherein performing the etch process to remove at least a portion of the plurality of silicon nitride layers laterally at an etch rate that is greater than an etch rate of the plurality of silicon dioxide layers comprises: generating one or more species from an etch process gas using a plasma induced in a plasma chamber, wherein the plasma is induced by via an inductively coupled plasma source and exposing the plurality of silicon nitride layers to the etching mixture to remove at least a portion of the plurality of silicon nitride layers laterally at an etch rate that is greater than an etch rate of the plurality of silicon dioxide layers (Zhu Paragraphs [0025], [0035]-[0041], [0049]-[0050] Figures 2A-2B discloses laterally etching the silicon nitride layers laterally selective to the silicon dioxide layers wherein the etchant forms a plasma wherein the plasma may be an inductively coupled plasma to generate etching species).
The modified teachings of Kim does not explicitly disclose filtering the one or more species to generate a filtered etching mixture; and exposing the plurality of silicon nitride layers to the filtered etching mixture to remove at least a portion of the plurality of silicon nitride layers laterally at an etch rate that is greater than an etch rate of the plurality of silicon dioxide layers. 
Zhang discloses a method of processing a workpiece, the workpiece comprising a silicon nitride region and silicon oxide region wherein the silicon nitride layer is etched at an etch rate greater than an etch rate of the silicon dioxide layer comprising generating one or more species from an etch process gas using a plasma induced in a plasma chamber, wherein the plasma is induced by an inductively coupled plasma source, filtering the one or more species to generate a filtered etching mixture and discloses generating a plasma in the plasma generation region to form a number of etching radicals and ions, filtering the plasma to provide a reactive gas having the desired concentration of fluorine radical and fluorine ions, etching the silicon nitride at an etch rate higher than the etch rate of the silicon oxide). As such Kim as modified by Zhu, Eason and Zhang renders obvious generating one or more species from an etch process gas using a plasma induced in a plasma chamber, wherein the plasma is induced by via an inductively coupled plasma source; filtering the one or more species to generate a filtered etching mixture; and exposing the plurality of silicon nitride layers to the filtered etching mixture to remove at least a portion of the plurality of silicon nitride layers laterally at an etch rate that is greater than an etch rate of the plurality of silicon dioxide layers.
It would have been prima facie
With regards to claim 10, the modified teachings of Kim renders obvious wherein filtering the one or more species to generate a filtering etching mixture comprises filtering the one or more species via a separation grid (512) separating the plasma chamber (514) from the processing chamber (516). (Zhang Paragraphs [0048]-[0049] discloses plate 512 separating chamber 514 and 516).
With regards to claim 11, the modified teachings of Kim render obvious wherein the etch process gas comprises a fluorine containing gas comprising tetrafluoromethane (CF4), difluoromethane (CH2F2), fluoromethane (CH3F), fluoroform (CHF3), or tetrafluoroethylene (C2F4) (Zhu Paragraphs [0035]-[0036], Zhang Paragraph [0070]).
With regards to claim 12, the modified teachings of Kim renders obvious wherein the etch process gas comprises hydrogen containing gas comprising hydrogen (H2), methane (CH4) or ammonia (NH3) (Zhu Paragraph [0036] discloses an inert gas Zhang Paragraph [0070] discloses inert gas including hydrogen).
With regards to claim 13, the modified teachings of Kim renders obvious wherein the etch process gas comprises an oxygen containing as comprising oxygen (O2), nitride oxide (NO) or carbon dioxide (CO2) (Zhu Paragraph [0039], Zhang Paragraph [0070] discloses oxygen).
With regards to claims 14-15, the modified teachings of Kim renders obvious the process further comprising the step of admitting a non-process gas through one or more gas injection ports (522) at or below the separation grid (512) to adjust energy of the radicals passing through the separation grid (Zhang Paragraphs [0036]-[0037], [0042]-[0043], [0048]-[0049, [0069]-[0075]  discloses admitting a second gas at the injection port 522 at or below the separation grid 512 wherein the combination of gases will change he plasma energy and stability for etching).
With regards to claims 19-20, Kim renders obvious a method for processing a workpiece, the workpiece comprising a high aspect ratio structure, the high aspect ratio structure comprising a plurality of silicon nitride layers (SC) and a plurality of silicon dioxide layers (110) arranged in an alternating fashion (Paragraphs [0044], [0048]-[0050], [0096]-[0099], Figure 2), the method comprising: placing a workpiece on a workpiece support in a processing chamber; performing a deposition process to deposit a passivation layer (115) on the surface of at least one of the plurality of silicon dioxide layers (110) wherein the passivation layer comprises a fluorocarbon polymer, a hydrofluorocarbon polymer, polymer, a slat ammonium silicon fluoride salt, or a combination thereof (Paragraph [0038] discloses a polymer or passivation layer comprising CH3F gas to form the polymer) performing an etch process to remove at least a portion of the silicon nitride layers (SC) laterally at an etch rate that is greater than an etch rate of the plurality of silicon dioxide layer (110) (Paragraphs [0096]-[0099], [0106] Figures 11C-11D).
Kim does not explicitly disclose placing the workpiece in a processing chamber, the processing chamber located downstream from a plasma chamber for generating a plasma, wherein the processing chamber is separated from the plasma chamber by a separation grid; flowing CF4 at a flow rate of about 20 sccm to about 200 sccm, into a plasma chamber to form a deposition process gas; generating a deposition plasma in the plasma chamber from the deposition process gas; filtering the deposition plasma via the separation grid to generate a filtered deposition mixture; exposing the workpiece to the filtered deposition mixture, wherein the filtered deposition mixture deposits a passivation layer on a surface of each of the silicon dioxide layers; generating an etching plasma in the plasma chamber; filtering the etching plasma via the separation grid to generate a filtered etching mixture, exposing the workpiece to the filtered etching mixture, wherein the filtered etching mixture removes at least a portion of the plurality of silicon nitride layers laterally at an etch rate that is greater than an etch rate of the plurality of silicon dioxide layers ,and cyclically alternating the deposition process and the etch process.
Zhu discloses a method of processing a workpiece, the workpiece comprising a high aspect ratio structure comprising a plurality of silicon nitride layers (202) and a plurality of silicon oxide layers (203) arranged in an alternating fashion (Figure 2A), the method comprising placing a workpiece on a workpiece support in a process chamber and performing a deposition process to deposit a passivation layer on the surface of a substrate or protect the expose silicon oxide and selective etching the silicon nitride laterally at an etch rate greater than an etch rate of the plurality of silicon dioxide wherein the protection layer may be formed by igniting a plasma using a polymerization gas such as CH3F (Paragraphs [0025], [0028], [0035]-[0038], [0049]-[0050], Figures 2A-2B) rendering obvious generating a deposition plasma in the plasma chamber and exposing the workpiece to the deposition mixture wherein the deposition mixture deposits a passivation layer on a surface of each of the silicon dioxide layers. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Kim to include the deposition process and lateral etching as rendered obvious by Zhu because the 
Eason discloses a method of selectively lateral etching a second material silicon nitride 103 selective to a first material silicon oxide 102 (Paragraph [0025]) wherein a depositing and etching step may be alternated (Paragraphs [0031]-[0034] discloses depositing a protective film 205, lateral etching sidewalls 207, and repeating if etch is not complete 209) wherein the reactant may comprise a fluorine based etching chemistry for etching silicon nitride (Paragraphs [0051], [0054]) and depositing on the sidewall a reactant to form the sidewall features wherein the protective film may comprise a fluorocarbon based protective film or hydrofluorocarbon film wherein the reactant used is chosen based on desired composition of the protective film (Paragraphs [0058]-[0060]); wherein the react gas is flowed into and inductively coupled plasma chamber wherein the plasma is generated in an upper chamber remote from the substrate then flowed to the substrate (Paragraphs [0062]) wherein the flow rate of the deposition reactant may be between 50-1000 sccm which may be adjusted for the substrate and apparatus of different sizes and for different reactants (Paragraph [0064]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Kim to include the flowing the fluorocarbon and flow rate as rendered obvious by Eason because the reference of Eason that such deposition allows for the non-conformal deposition of the protective layer in order to etch the feature deeper (Paragraph [0058]-[0059]) and one of 
Zhang discloses a method so selectively etching silicon nitride comprising generating a deposition plasma in a plasma chamber, the processing chamber (516) located downstream from the plasma chamber (504, 514) for generating a plasma, wherein the processing chamber (516) is separated from the plasma chamber (514) by a separation grid (512); generating a deposition plasma in the plasma chamber; filtering the deposition plasma (514) via the separation gird (512) to generate a filtered deposition mixture (516); exposing the workpiece to the filtered deposition mixture wherein the filtered deposition mixture deposits a layer on the surface of the workpiece; (Paragraphs [0008], [0026], [0033],. [0037], [0042], [0048]-[0049], [0083] Figure 5 discloses performing a deposition with a deposition chemistry during a plasma assisted deposition process on a substrate for the selective etching of silicon nitride to silicon oxide; wherein an ion suppresser is between the plasma generation chamber and substrate processing chamber wherein the ion suppressor includes a plurality of holes configures to control the species filtered to the processing chamber to control the deposition mixture); generating an etching plasma in the plasma chamber; filtering the etching plasma (514) via the separation gird (512) to generate a filtered etching mixture (516); exposing the workpiece to the filtered etching mixture wherein the filtered etching mixture removes at least a portion of the silicon nitride layers at an etch rate that is greater than the etch rate of the silicon dioxide layers (Paragraphs [0009], [0033], [0070-[0075] Figure 5 discloses generating a plasma in the plasma generation region to form a number of etching radicals and ions, filtering the plasma to provide a reactive gas having the desired concentration of fluorine radical and fluorine ions, etching the silicon nitride at an etch rate higher than the etch rate of the silicon oxide). 
Kim as modified by Zhu, Eason and Zhang renders obvious flowing a fluorocarbon containing gas to form a protective layer (Eason Paragraph [0058]-[0059]) wherein known fluorocarbon containing gas have a chemical formula of CFx or CHxFy and include gases such as CF4 and CH3F (Zhu Paragraph [0036]-[0038]) in a plasma chamber to form a deposition process gas wherein the gas has a flow rate between 50-1000 sccm (Paragraph [0064]), generating one or more species from the deposition gas using a plasma induced in a plasma chamber (Eason Paragraph [0062]) the plasma chamber and processing chamber separated by a separation grid, filtering the disposition mixture through the separation grid (Zhang Paragraphs [0008], [0026], [0033],. [0037], [0042], [0048]-[0049], [0083]) and exposing the workpiece to the one or more species generated from the deposition gas to deposit the passivation layer, wherein the passivation layer comprises a fluorocarbon polymer, a hydrofluorocarbon polymer or a combination thereof (Kim Paragraph [0038], Zhu Paragraphs [0035]-[0038], [0041], Eason Paragraphs [0058]-[0064]) and cyclically alternating the deposition process and the etch process (Eason Paragraphs [0031]-[0034] discloses depositing a protective film 205, lateral etching sidewalls 207, and repeating if etch is not complete 209) rendering obvious placing the workpiece in a processing chamber, the processing chamber located downstream from a plasma chamber for generating a plasma, wherein the processing chamber is separated from the plasma chamber by a separation grid; flowing CF4 at a flow rate of about 20 sccm to about 200 sccm, into a plasma chamber to form a deposition process gas; generating a deposition plasma in the plasma chamber from the deposition process gas; filtering the deposition plasma via the separation grid to generate a filtered deposition mixture; exposing the workpiece to the filtered deposition mixture, wherein the filtered deposition mixture deposits a passivation layer on a surface of each of the silicon dioxide layers; generating an etching plasma in the plasma chamber; filtering the etching plasma via the separation grid to generate a filtered etching mixture, exposing the workpiece to the filtered etching mixture, wherein the filtered etching mixture removes at least a portion of the plurality of silicon nitride layers laterally at an etch rate that is greater than an etch rate of the plurality of silicon dioxide layers ,and cyclically alternating the deposition process and the etch process. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05
It would have been prima facie obvious to one of ordinary skill in the art to further modify the modified method of Kim to include the filtering as rendered obvious by Zhang because the reference of Zhang teaches that such filtering allows for the adjusted of the concentration of ion species such that the is more precise control on the etch rate, etch chemistry and deposition chemistry (Paragraph [0008]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had reasonable expectation of predictably achieving the desired deposition and etching using the filtering as rendered obvious by Zhang. MPEP 2143D

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (U.S. Patent Application Publication 2013/0078776) in view of ZHU et al (U.S. Patent application Publication 2016/0247688) and EASON et al (U.S. Patent Application Publication 2019/0043732), as applied to claims 1, 3-4 and 16-17, in further view of KAWAGUCHI et al (U.S. Patent Application Publication 2007/0051471).
With regards to claim 18, the modified teachings of Kim renders obvious the limitations of claim 1 as previously discussed.
The modified teachings of Kim do not explicitly disclose the method further comprising a residual removal process to remove residual passivation layer on the 
Kawaguchi discloses a method of processing a workpiece comprising stripping post etch residue (Paragraphs [0001]-[0002]) the process comprising generating one or more species from a plasma introduce into a plasma chamber, the plasma generating plasma species in tube (120) which as enter gas distribution plenum (160) and pass through a gas distribution plate (180) which is a perforated plate or showerhead wherein the plate can control the radicals which enter the processing chamber (190) for removing the post etch residue and masking material (Paragraphs [0028]-[0030], [0040]-[0041], [0058]-[0060]) As such Kim as modified by Zhu and Kawaguchi render obvious comprising a residual removal process to remove residual passivation layer on the structure, the residual removal process comprising: generating one or more species from a second etch process gas using a plasma induced in a plasma chamber; filtering the one or more species to generate a filtered second etching mixture, and exposing the plurality of silicon nitride layers and silicon dioxide layers to the filtered second etching mixture in the processing chamber, wherein the second etching mixture removes any remaining passivation layer from the workpiece.
It would have been prima facie obvious to one of ordinary skill in the art to further modify the modified method of Kim to include the residual removal process as rendered 

Response to Arguments
Applicant’s arguments, see pages 7-9 of Applicant’s response, filed February 28, 2022, with respect to the rejection(s) of claim(s) 1 and 3-20 under 103 have been fully considered and are persuasive. In particular, Applicant’s amendments and arguments have overcome the rejection of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Eason et al (U.S. Patent Application Publication 2019/0043732).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713